DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because it lacks a period at the end. Appropriate correction is required.
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US2014/0195127 A1).
Note that claim 1 of the present application is identical to claim 13 of 16/377,858. The rejection here is identical to the one the examiner wrote for claim 13 in the Non-Final Rejection of 16/377,858, dated June 30, 2021.

Regarding claim 1, Hoffman discloses:
A system for detecting a position of a load on at least one fork of a material handling vehicle, the system comprising: 
a housing (see Hoffman, Fig. 3, items 125 and 120. This assembly houses the sensor); 
a sensor positioned within the housing (see Fig. 3, item 100, and paragraph 0017 for item 100 being a proximity sensor); 
a sensor arm pivotally coupled to the housing (in the instant application, according to paragraph 0026, the sensor arm is item 144 in Fig. 7. For that see Hoffman, Fig. 3 and paragraph 0017, for activation paddle 90.); and 
a sensor flag extending from an inside of the sensor arm and extending away from the inside of the sensor arm for an activation distance (see Fig. 3 and paragraph 0017 for activation arm 95), 
the sensor flag comprising a neck portion extending from a first end at the inside of the sensor arm and a head portion extending from a second end of the neck portion opposite the first end, the head portion being wider along the activation length than the neck portion (the “activation arm 95” is wider then where it slims down to go around the bearings or bushings that are pinned at item 110. Furthermore, as long as the arm can trigger the sensor the rest is design choice unless the applicant can show a specific reason for the details in this claim related to the arm design.).  

Regarding claim 8, Hoffman discloses the system of claim 1.
Hoffman further discloses:
A system further comprising 
a sensor arm tab extending from the sensor arm, and wherein 
the housing comprises a sensor arm stop configured to prevent the sensor arm from pivoting outward away from the housing when the sensor arm tab is in contact with the sensor arm stop (in the published application of the present application (Standard et al. US2022/0153563 A1), the “sensor arm tab” is item 150 of Fig. 4, and the “sensor arm stop” is item 154 of Fig. 4, according to paragraph 0026. With that in mind, for both bullets of this claim, see Hoffman Fig. 3, item 95. In Hoffman the paddle 90 can rotate with respect to item 120. Yet that rotation is limited because the activation arm 95 has both an arm portion and a stopping portion, which, in the language of the present application is a sensor arm tab and a sensor arm stop. Although the activation arm 95 of Hoffman also serves as what the present application calls the “sensor flag” that in no way negates the fact that the sensor arm 95 of Hoffman also functions as a sensor arm tab and sensor arm stop.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Saxon (US2004/0035445 A1).
Note that claim 2 of the present application is identical to claim 14 of 16/377,858. The rejection here is identical to the one the examiner wrote for claim 14 in the Non-Final Rejection of 16/377,858, dated June 30, 2021.


Regarding claim 2, Hoffman discloses the system of claim 1.
Yet Hoffman does not further teach:
A system wherein 
the sensor flag is adjustable to adjust the activation distance between a predetermined range of lengths.  
However, Saxon teaches: 
A system wherein 
the sensor flag is adjustable to adjust the activation distance between a predetermined range of lengths (see Saxon paragraph 0031 and Fig. 3. The range of lengths is the length of the bar 26b. Sensor catalogs frequently feature adjustable trip flags for proximity sensors such as the ones seen here).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hoffman, to add the additional features of the sensor flag being adjustable to adjust the activation distance between a predetermined range of lengths, as taught by Saxon. The motivation for doing so would be to trigger the sensor at a specific point of operation,   as recognized by Saxon (see paragraph 0031). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in further view of Nakayama (JP2001010797A).
Note that claim 3 of the present application is identical to claim 15 of 16/377,858. The rejection here is identical to the one the examiner wrote for claim 15 in the Non-Final Rejection of 16/377,858, dated June 30, 2021.

Regarding claim 3, Hoffman teach the system of claim 1.
Hoffman further teaches:
A system further comprising 
a spring configured to bias the sensor arm outward from the housing (see Fig. 3 and paragraph 0017 for return springs 115.).
Yet Hoffman does not appear to explicitly further teach:
A system wherein
in a first position, a first end of the sensor arm nearest to the spring is positioned closer to the housing than a second end of the sensor arm opposite the first end and nearest to the ground that the material handling vehicle rests on. 
However, Nakayama teaches:
A system wherein
in a first position, a first end of the sensor arm nearest to the spring is positioned closer to the housing than a second end of the sensor arm opposite the first end and nearest to the ground that the material handling vehicle rests on (in the examiner’s interpretation, the phrase “first end of the sensor arm nearest to the spring” means that the hinge portion of the entire assembly shown in Fig. 5 is located higher above the ground than the portion that opens. Note that the “sensor arm,” is item 144 in Fig. 5. The orientation of the load detection assembly 120 seems to be a matter of design choice. As far as the examiner can tell, the disclosure provides no explanation for why the orientation claimed in this claim is better than the one in Hoffman, which as seen in Fig. 5, has the opposite orientation. However, Nakayama teaches in the middle of page 3 of the attached English translation a “detection lever 12” which opens toward the ground with the spring 14 toward the top.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hoffman, to add the additional features of a system wherein in a first position, a first end of the sensor arm nearest to the spring is positioned closer to the housing than a second end of the sensor arm opposite the first end and nearest to the ground that the material handling vehicle rests on, as taught by Nakayama. The motivation for doing so appears to be a matter of design choice, although it is possible that the bottom of the pallet is larger than the load on top of the pallet and the device orientated as taught by Nakayama would detect the pallet position first, in contrast to the sensor arm orientation taught by Hoffman. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in further view of Hagel (DE4430728 A1).

Regarding claim 9, Hoffman discloses the system of claim 1.
Yet Hoffman does not further teach:
A system wherein 
the sensor arm comprises a cover layer configured to contact the load, the cover layer being a material different than the sensor arm.
However, Hagel teaches:
A system wherein 
the sensor arm comprises a cover layer configured to contact the load, the cover layer being a material different than the sensor arm (in the specification of the present application, paragraph 0026, the “cover layer” is item 158, as seen in Fig. 5. According to paragraph 0026, the steel sensor arm 144 can have a plastic- or rubber-coated cover layer 158 for repeated contact with a load, for example. With that in mind, see Hagel. Fig. 1 and the abstract for “rubber or plastics…for covering forks of forklift”. See also item 6 for a “rubber, plastic or metal rubber stop”. This item 6 is in the same location as the sensor arm in the present invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hoffman, to add the additional features of a sensor arm comprising a cover layer configured to contact the load, the cover layer being a material different than the sensor arm, as taught by Hagel. The motivation for doing would be to make contacting the good “safer” and “less noisy,” as recognized by Hagel (see abstract). 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (U.S. Pat. No. 4,266,106) in view of Hoffman (US2014/0195127 A1). 
Note that claims 10-14 of the present application is identical to claims 16-20 of 16/377,858. The rejection here is identical to the one the examiner wrote for claims 16-20 in the Non-Final Rejection of 16/377,858, dated June 30, 2021. Claims 16-20 begin with independent claim 16 which teaches two sensors and two signals. As such, claim 16 is substantially different from claim 1. Claims 1-9 and 10-16 should really be in a separate application, but the examiner will not restrict the claims because restriction requires showing an undue search burden, and since the search has already largely been performed, no undue burden exists. However, if the applicant substantially amendments both sets of claims, an undue search burden could exist and the examiner reserves the right to restrict at that time. The examiner invites an interview if the applicant wishes to discuss this or any other aspect of the application in order to advance prosecution. 

Regarding claim 10, Fraser teaches:
A method, the method including the steps of: 
receiving a first signal from a first sensor on the material handling vehicle (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light when the articulating plate 20, contacts switch 40. Note that the plate 20 is analogous to the sensor arm in the instant application.); 
determining that a load is in a first position on forks of the material handling vehicle based on the first signal (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light when the articulating plate 20, contacts switch 40. This is when the forklift load is in contact with the plate but not in “undesired proximity” to the vertical support columns 34 and 36. This is when the forklift load is in contact with the plate but not in “undesired proximity” to the vertical support columns 34 and 36. The load, according to col. 1, lines 48-50, is in a “proper position” when the green or yellow light is illuminated.); 
indicating to at least one of an operator or a warehouse management system that the load is in the first position on the forks (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light when the articulating plate 20, contacts switch 40. This is when the forklift load is in contact with the plate but not in “undesired proximity” to the vertical support columns 34 and 36. The load, according to col. 1, lines 48-50, is in a “proper position” when the green or yellow light is illuminated.); 
receiving a second signal from a second sensor on the material handling vehicle after the first signal (see col. 3, lines 25-42. The second sensor 50 will only illuminate the red light when the load pushes beyond a position in which the backrest is parallel to the vertical plane. This occurs after a yellow or green light is illuminated due to a first sensor 40.); 
determining that the load is in a second position on the forks of the material handling vehicle based on the second signal (see col. 3, lines 25-42); and 
indicating to the at least one of the operator or the warehouse management system that the load is in the second position on the forks (see col. 3, lines 25-42).  
Yet Fraser does not explicitly further teach:
A method in a data processing system comprising +
at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a load detection system in a material handling vehicle. 
However Hoffman teaches:
A method in a data processing system comprising 
at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a load detection system in a material handling vehicle (see paragraph 0019 for a controller which is known to a person of ordinary skill in the art to contain memory and instructions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Fraser, to add the additional features of a method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a load detection system in a material handling vehicle, as taught by Hoffman. The motivation for doing so would be to update the system of Fraser with modern computer hardware and software as found in Hoffman for helping the operator move pallets or not move them according to the load situation, as recognized by Hoffman (see paragraph 0005 and 0018) and Fraser (see col. 3 line 25 and 38 and col. 1, lines 30-31). Processors also provide opportunities for sensor health monitoring. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Regarding claim 11, Fraser and Hoffman teach the method of claim 10.
Fraser further teaches:
A method further comprising 
displaying on an interface coupled to the material handling vehicle that the load is in at least one of the first position and the second position on the forks (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light being displayed on an interface).  

Regarding claim 12, Fraser and Hoffman teach the method of claim 10.
Fraser further teaches:
A method further comprising 
receiving a command to raise the forks a vertical distance from one of the operator or the warehouse management system (see col. 1 line 45-53 for indicating that the lift truck is ready for lifting.); and 
raising the forks the vertical distance (see Fig. 1 and col. 1 line 45-53 for indicating that the lift truck is ready for lifting.).  

Regarding claim 13, Fraser and Hoffman teach the method of claim 10.
Fraser further teaches:
A method further comprising 
indicating to the material handling vehicle to stop advancing towards the load in response to determining that that the load is in the first position on the forks (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light when the articulating plate 20, contacts switch 40. This is when the forklift load is in contact with the plate but not in “undesired proximity” to the vertical support columns 34 and 36. The load, according to col. 1, lines 48-50, is in a “proper position” when the green or yellow light is illuminated. See also col. 1 lines 32-53 for a discussion of the pallet load being too far and tilting away from the vehicle when lifting, too close, or just right, and the invention being to indicate to the operator when to stop advancing toward the load so the load is in the proper first position.).  

Regarding claim 14, Fraser and Hoffman teach the method of claim 10.
Fraser further teaches:
A method further comprising 
indicating to the material handling vehicle to stop advancing towards the load in response to determining that the load is in the second position on the forks (see col. 3, lines 22-34 for the limit switch 40 generating a yellow or green light when the articulating plate 20, contacts switch 40. This is when the forklift load is in contact with the plate but not in “undesired proximity” to the vertical support columns 34 and 36. The load, according to col. 1, lines 48-50, is in a “proper position” when the green or yellow light is illuminated.).



Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 recites:
The system of claim 1, further comprising 
a second sensor positioned within the housing and 
a second sensor flag extending from the sensor arm.  

The closest prior art is Fraser (U.S. Pat. No. 4,266,106). Fraser teaches a sensor arm, which Fraser calls an articulating backrest. The backrest is item 20 in Fig. 1 of Fraser (see Figure 1 of this Detailed Action). The backrest contacts two sensors, item 40 and 50 to indicate that a forklift load is in a desirable or undesirable position. Yet Fraser does not teach a separate housing for the sensors. In Fraser, the sensors are mounted on the crossbars of the forklift itself. The housing in the present application is item 132 in Fig. 2 and allows the entire assembly to be manufactured in one assembly, and not added as separate components to the forklift. This could provide benefits for ease of installation and replacement. 
Fraser arguably teaches a first sensor flag. This could be argued by arguing that, since the sensor flag of the instant application must be “extending from the sensor arm,” the portion in Fraser above the pivot 22 is a sensor flag, while the part below the pivot is the sensor arm. Yet even if this argument were made it would doom any argument that Fraser teaches a second sensor flag extending from the sensor arm. 
	Another close prior art is Hoffman (US 20140195127 A1). Hoffman teaches in Fig. 3 (see Figure 3 of this Detailed Action) an “activation paddle 90” that is analogous to the sensor arm of the instant application. According to Hoffman, paragraph 0017, the “activation arm 95 is rigidly connected to the activation paddle 90.” Hoffman also teaches a housing 125 that holds a sensor 100. There is also a sensor flag 95. However, Hoffman only teaches one sensor. 

    PNG
    media_image1.png
    291
    349
    media_image1.png
    Greyscale

Figure 1 – Detail of Fraser, Fig. 1. Note the articulating backrest, item 20. The sensors are items 40 and 50. The backrest pivots on item 22. When the load depresses the backrest 20, the portion above the pivot 22 moves away from sensor 40 while at the same time moving closer to sensor 50.



    PNG
    media_image2.png
    290
    602
    media_image2.png
    Greyscale

Figure 2 – Hoffman, Fig. 5. Assembly 80 includes an activation paddle 90 that is depressed when the load moves close to the vehicle.


    PNG
    media_image3.png
    571
    654
    media_image3.png
    Greyscale

Figure 3 – Hoffman, Fig. 3. Note the activation paddle 90.

Can Fraser be combined with Hoffman to teach the system of claim 1? Fraser teaches an articulating backrest much like Hoffman. But Hoffman teaches that the sensor / activation paddle assembly can be assembled separately from the forks and carriage and bolted to the forklift as a separate assembly. One of ordinary skill in the art might ask: How can I take the convenience of a separate assembly as shown in Hoffman yet incorporate the two sensors as found in Fraser? The answer would be: attach a second sensor at a second position nearby sensor 100 to the assembly found in Hoffman. Yet this second sensor would only have one sensor flag, item 95, in Hoffman. There would be no reason to add another sensor flag, and no motivation short of hindsight to add one. Neither Fraser nor Hoffman teach a second sensor flag. Even if Fraser and Hoffman were combined, a second sensor flag would still be lacking and there would be no good reason to add one. Furthermore, the assembly in Hoffman, even if it had two sensors, is orientated with the pivot toward the ground, which is the opposite orientation of Fraser and the instant application. If one added the second sensor from Fraser to the first sensor of Hoffman, one would then have to explain the motivation for flipping the assembly and then how that flipped assembly would attach to the forklift. There’s no good way to explain that. 
Alternatively, if one were to argue that the housing of Hoffman should be added to the two sensors of Fraser, one would have to explain how to add the housing to Fraser, who teaches a single front plate, item 20, as seen in Fig. 3, in contrast to the instant application, which teaches an assembly 120 that rests between the vertical portions of the forks, items 110 in Fig. 1 of the instant application. In summary, all of this re-shaping of the assemblies of Fraser and Hoffman cannot produce the assembly of the instant application shown in Fig. 1 without hindsight. 
Other close prior art includes:
Nakayama (JP2001010797A) who teaches in Figs. 2 and 3 and in the middle of page 3 of the attached English translation a “detection lever 12” which opens toward the ground with the spring 14 toward the top. However, Nakayama does not teach any sensors. 
Peterson (U.S. Pat. No. 4,212,375 A) teaches in Fig. 2 and 3, a housing for two sensors 58 and 60. But these sensors are not located on the carriage. There would also be no motivation to combine the housing of Peterson with the teachings of Fraser without using hindsight. 
	Takazato (US2012/0101684 A1) teaches in Fig. 3 a forklift with a plurality of load position sensors 49A and 49B. But Takazato does not teach a sensor arm, nor sensor flags, nor a housing mounted on the carriage. In Takazato, the sensors are mounted directly on the forks. 
	Ishikawa (U.S. Pat. No. 6,209,913 B1) teaches in Fig. 3 two sensors, items 24 and 25, that provide the position of a load. One could argue that the housing is item 2. However, Ishikawa does not teach a sensor arm that pivots. 
This other prior art does not cure the deficiencies of Fraser and Hoffman.
Claims 5-7 are dependent on claim 4 and potentially allowable for at least the same reasons that claim 4 is potentially allowable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo (CN207175360 U) teaches an arm with a protective coating.
Rosenkranz (US2003/0080544 A1) teaches a protective coating on the material handling parts of a forklift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665                                                                                                                                                                                                        f